DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 12-28-2020; consequently, claim(s) 1-20, is/are pending. This application has a provisional application 62/644,394, 03-17-2018. 
Claim Rejections – 35 § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20, herein is/are directed to a method, and system, is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-20, of the claimed invention is/are directed to a method, and system classified under one of the listed statutory classifications (Step I:YES). 
Part 2A, Prong I:  Identify the Abstract Idea
In prong one of step 2A, a claim(s) is/are analyzed to evaluate whether or not a judicial exception is recited. While the aforementioned claim(s) is/are classified under one of the statutory classes, said claim(s) is/are rejected under 35 U.S.C. because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the judicial exception specifically directed to a concept of managed targeted advertisement. This is the case, since the step(s) of the claim(s), as listed below, under a broadest reasonable interpretation, describe or set forth the use of collected user data, to provide targeted advertisements/marketing including “marketing materials selectively to at least one of the consumers to encourage celebration of the generated aggregated celebratory date” – which amount(s) to “commercial or legal interactions (including agreement in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”. Representative method claim(s) 1, 9, is/are directed to abstract ideas associated with "collecting ...", "aggregating ...", "providing ..." of the limitations listed as follows. 
Representative method claim(s) 1, 9,  recites, in part, “using an aggregated celebratory date (ACD) comprising the steps of collecting one or more individual celebratory dates for two or more consumers; aggregating said individual celebratory dates, and generating an aggregated celebratory date; providing marketing materials selectively to at least one of the consumers to encourage celebration of the generated aggregated celebratory date, such that a provider is capable of selective marketing to one or more consumers of a consumer base using aggregated celebratory dates (ACD)”.  
The limitation(s) detailed above, as drafted, fall(s) within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
More specifically, this/these step(s) is/are a process(es) that under its broadest reasonable interpretation, cover(s) performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting technical elements as listed below, nothing in the claim element(s) precludes the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Independent claim(s) 1, 9,  recite/describe nearly identical steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that is/are not specifically identified/addressed by the Office under step 2A (prong II) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
Part 2A, Prong II: INTEGRATION INTO PRACTICAL APPLICATION
In prong two of step 2A, an evaluation is made whether a claim(s) recite(s) any additional element(s) or combination of additional element(s), that integrate(s) the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an 
“a system … comprising … a machine readable medium having instructions stored thereon for execution by a processor …”;
The requirement to execute “a system … comprising … a machine readable medium having instructions stored thereon for execution by a processor …” of the aforementioned claim(s) 1, 9, associated with the claimed limitation(s). These additional technical element(s) are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component common to electronics and computer systems. 
Furthermore, even if functional limitations of "collecting ...", "aggregating ...", "providing ..." associated with the abstract concept(s) identified above, are considered to be additional elements (which is not the case as the Office has included these limitations as part of and comprised within the identified abstract idea), these limitations amount to mere generic computer-based decisions/functions in response to some level of implicit data gathering, which amount to simply generic computer function. 
Accordingly, the additional elements do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, although the claim(s) recite(s) a specific sequence of computer-implemented functions, and although the specification suggests a certain function(s) may be advantageous (e.g., business reasons), the Office has determined that the ordered combination of claim elements (i.e., the claims as a whole) is/are not directed to an improvement to computer functionality/capabilities, and improvement to a computer-related technology, or technical environment, and do not amount to a technology-based solution to a technology-based problem.
There do/does not exist any element(s) that represent(s) a simple appending of insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea, or mere post-solution activity in conjunction with an abstract idea). The term “extra solution activity” is understood as activities incidental to the primary processes or product that are merely processes or products that are merely a nominal or tangential addition to the claim. When such element(s) exist, they would be identified herein since such an element(s) would be required in any implementation of the abstract idea, and therefore it would be evident that such an element(s)  would not impose any meaningful limitation on practicing the abstract idea and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Dependent claim(s) 10-15, and 18-23 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 10-15, and 18-23 is/are further part of the abstract idea as identified by the Office for each respective dependent claim (i.e., they are part of the abstract idea received in each respective claim).
(Step 2A, Prong II:NO)
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
Part 2B: EVALUATION WHETHER CLAIM(S) AMOUNT TO SIGNIFICANTLY MORE
In step 2B, the claim(s) is/are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an “inventive concept”. An inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 St. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966) 
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
As discussed above in “Step 2A, Prong II”, the requirement to execute the claimed step(s)/function(s) "collecting ...", "aggregating ...", "providing ..." of claimed limitations amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer [It should be noted that the metaphor, “computer” once referred to humans, humans being able to, in concert with a machine tool such as a pen/pencil and paper, etcetera, perform calculations and decision making tasks – using a human-constructed algorithm(s), while said human construct[ion] may be operating within a remote distance and/or a time period: see Grier(2005), Hayles(2005), Mindell(2015), Treffert(2010): as previously furnished to the Applicant] functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Office notes that simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant specification, page(s) 8-15); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.

Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
Thus, based on the detailed analysis above, claims 1-20 is/are not patent eligible.
The Office heeds Alice’s caution in these matters regarding abstractness, abstraction not being a bug but rather a feature of invention – that is, as Alice states, “[a]t the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. Mayo, 566 U. S., at ___ (slip op., at 2). At some level, “all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas”, all innovations involving the use of hierarchical abstraction [Computing The Mind, Oxford University Press, Edelman, 2008, page(s) xi-36 (as previously furnished to the Applicant)] [Algorithms + Data Structures = Programs, 1976, page(s) xii -55; (as previously furnished to the Applicant)] - the matter at hand is whether or not the current claim limitation(s) represent an integration into a practical application. Therefore, based on the two-prong analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application, the claims as a whole transcending the metaphorical conceptual container(s) [Metaphors We Live By, Lakoff, University of Chicago Press, 1980, page(s) ix-55 (as previously furnished to the Applicant)], the frame(s) [Frame Analysis, Goffman, Northeastern University Press, 1974, page(s) 1-39, 301-344 (as previously furnished to the Applicant)] provided for by the represented abstract idea. It is imperative that the Applicant be aware that the degree to which the claim language, including any future amendment(s) demonstrate how said claim(s) is/are implemented in the specification, is crucial to the determination of said claim’s construal as integrated into a practical application – that is to say that the claim(s), including any future amendments thereof will be examined in the light of construal of how the specification demonstrates a practical implementation directed to said claim(s). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


1-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Aslanian (US 7,702,542) in view of Klein [as previously furnished to the Applicant].

Regarding claim(s) 1, 9, Aslanian discloses: A method, and A system for selective marketing to a consumer base by a provider using an aggregated celebratory date (ACD) comprising: a celebratory date aggregation unit comprising a machine readable medium having instructions stored thereon for execution by a processor to perform a method comprising the steps of (i.e., employing a non-transitory machine readable medium having a processor, consistent with Applicant, page(s) 5[9:61-62, 22:34-35]:
collecting one or more individual celebratory dates for two or more consumers (i.e., collecting birthday dates corresponding to two or more people); [22:34-35]

storing said individual celebratory dates of said consumers on a second machine-readable medium (i.e., storing aforementioned “collect[ed]” one or more individual celebratory dates within said “machine readable medium”, and consistent with Applicant’s specification, page(s)  7-13); [Aslanian, 9:61-62, 22:34-35: storing dates associated with celebratory events dates]
Regarding [c], Aslanian discloses the aggregation of celebratory date(s) wherein said date(s) are based on individual celebratory dates associated with an average annualized date (i.e., employing processors in the calculation of a 100th or nth milestone(s) associated with a group of people, milestone(s) associated with social events such as birthdays or anniversaries, calculating an average of annualized date such that on that date two or more individuals would share a milestone date or celebratory date on that date, consistent with Applicant’s specification, 7-13); [22:9-36]







Aslanian may not explicitly disclose [c]; Klein discloses: 
aggregating said individual celebratory dates, and generating an aggregated celebratory date (i.e., wherein the aggregated date celebratory is associated with a cumulative aggregate or sum of years celebrating the collective wisdom of a group); [page(s) 87-90: employing the wisdom of the crowds as represented by a ponderation of age and time, as represented by age] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Aslanian to include the aforesaid mechanism(s) [c] as taught by Klein. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate celebratory themes honoring the collective wisdom of a group of people, a society of people.
Aslanian discloses:
a unit for providing marketing materials selectively to at least one of the consumers to encourage celebration of the generated aggregated celebratory date, such that the system may be used by a provider for selective marketing to one or more consumers of a consumer base using aggregated celebratory dates (ACD) (i.e., a unit encapsulated within said “processor” within system, and consistent with Applicant’s specification, page(s)  7-13 – for providing marketing such as advertisement content including promotional offers such as coupons – to encourage the consummation of purchase); [22:9-36]

Regarding claim(s) 2, 10, Aslanian may not explicitly disclose [a]; Klein discloses [a]: The system of claim 9, wherein the step of aggregating said individual celebratory dates comprises the step of calculating the cumulative date of said individual celebratory dates and generating a celebratory date that is a cumulative aggregated celebratory date (i.e., wherein the aggregated date celebratory is associated with a cumulative aggregate or sum of years celebrating the collective wisdom of a group). [page(s) 87-90: wisdom of the crowds as represented by a ponderation of age and time, as represented by age] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Aslanian to include the aforesaid mechanism(s) [a] as taught by Klein. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate celebratory themes honoring the collective wisdom of a group of people, a society of people.

Regarding claim(s) 3, 11, Aslanian discloses [a]: The system of claim 9, wherein the step of aggregating said individual celebratory dates comprises the step of calculating the average annualized date of said individual celebratory dates and generating a celebratory date that is an average annualized aggregated celebratory date (i.e., employing processors in the calculation of a 100th or nth milestone(s) associated with a group of people, milestone(s) associated with social events such as birthdays or anniversaries, calculating an average of annualized date such that on that date two or more individuals would share a milestone date or celebratory date on that date, consistent with Applicant’s specification, 7-13); [22:9-36]

Regarding claim(s) 4, 12, Aslanian discloses [a]: The system of claim 9, wherein the two or more individual celebratory dates are for consumers selected from the group consisting of couples, families, groups of friends, classmates, teammates, fraternity/sorority members, club members, groups of colleagues, and any combination thereof. [22:9-36: wherein groups include families]

Regarding claim(s) 5, 13, Aslanian discloses [a]: The system of claim 9, wherein the consumer base is an exogenous consumer base (i.e., wherein a consumer does not have to be a current customer but rather a customer in need of a new relevant product). [6:45-50, 20:1-25: for example, a one of a husband-wife team may the request one member of the team to “[h]oney don’t forget to purchase [a pregnancy test] on your way home.”]

Regarding claim(s) 6, 14, Aslanian discloses The system of claim 9, wherein the AAC date is selected from the group consisting of a birthday, and an anniversary. [22:9-36: a birthday]

Regarding claim(s) 15, Aslanian discloses [a]: The system of claim 9, wherein the unit for providing marketing materials comprises a machine-readable medium having instructions stored thereon for [:40-45, 6:43-64, 20:1-25]

Regarding claim(s) 7, 16, Aslanian discloses [a]: The system of claim 15, wherein the step of delivering is performed electronically through, text messaging, email, social media platform, or direct access to the internet based marketing material. [6:43-64, 20:1-25: delivering e-mail via “e-mail”, “online” links and direct access to discounts and products]

Regarding claim(s) 8, 17, Aslanian discloses [a]: The system of claim 9, wherein the marketing materials are directed to products or services selected from the group consisting of a hotel, a resort, a casino, an automobile (e.g., for sale or for rent), a restaurant, a cruise, a flight, and any combination thereof. [16:55: including restaurants]

Regarding claim(s) 18, Aslanian discloses [a]: The system of claim 9, wherein the step of collecting further comprises interfacing with said consumers over an electronic interface. [22:9-40: an electronic interface for “inputting values”]

Regarding claim(s) 19, Aslanian discloses [a]: The system of claim 18, wherein the step of collecting further comprises the steps of 
interfacing with a first consumer to collect one or more individual celebratory dates; [5:40-45, 22:9-40: an electronic interface for “inputting values”]
storing said individual celebratory dates of said first consumer on the second machine-readable medium; [22:9-40: an electronic interface for “inputting values”]

Regarding claim(s) 20, , Aslanian discloses The system of claim 19, wherein the step of collecting further comprises the steps of 
interfacing with a second consumer to collect one or more individual celebratory dates; [5:40-45, 22:9-40: an electronic interface for “inputting values”]
storing said individual celebratory dates of said second consumer on the second machine-readable medium; [5:40-45, 22:9-40: an electronic interface for “inputting values”]
Response to Arguments
Applicant’s contentions, filed December 28, 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 and 103 have been fully considered.  

Regarding 103 contentions, and [a], on pages 5-8, and 15-16, Applicant contends that that patent reference, Aslanian does not disclose the following:
aggregating said individual celebratory dates, and generating an aggregated celebratory date (i.e., wherein the aggregated date celebratory is associated with a cumulative aggregate or sum of years celebrating the collective wisdom of a group) – in this regard, Applicant representative states that “the creation or generation of an aggregated celebratory date” is “a date that is not knowable, or comparable until the individual dates are known … it is not a simple comparison of one date to a known date” and “creates a brand new date for celebration not otherwise known to (and particular only to) the individuals”; this contention is not the case.
First, it should be noted that the language used in the Applicant’s argument, ““the creation or generation of an aggregated celebratory date” is “a date that is not knowable, or comparable until the individual dates are known … it is not a simple comparison of one date to a known date” and “creates a brand new date for celebration not otherwise known to (and particular only to) the individuals” is not equal to the claim language so arguments are not persuasive for this reason. 
Second, in support of their contention, the Applicant introduces Applicant specification, page 3:
“[f]or providers, such as restaurants and retailers, holidays and special events offer a unique opportunity to connect with customers on a personal level by providing incentives to celebrate their special day with them. In this way, the present invention serves to offer groups of consumers the opportunity to celebrate a joint milestone, e.g., a birthday, on a single day. For example, a family may decide to observe their once-a-year family birthday with one large celebration rather than planning several smaller parties throughout the year. Alternatively, a couple might choose to celebrate their 1 oath or 12Qth birthday- a milestone birthday they might otherwise never have the opportunity to celebrate. 

More particularly, the present invention provides methods and systems of attracting consumers of products and services using novel selective marketing that produce unique celebratory dates through aggregation techniques described herein, and which encourage celebration of the unique celebratory dates through use of the consumer products or services. Accordingly, the present invention is directed to novel tools and systems that provide a method of selectively marketing to consumers, and which also address the expansion of the consumer base. In particular, the present invention provides methods of selective marketing to a consumer base by a provider using novel aggregated celebratory dates, as well as the tools and systems related thereto”
The Aslanian patent discloses the use of a processor and methods to calculate that two or more people will share a milestone such as a 100th birthday – for convenience of the Applicant, see Aslanian, 22:9-44:

In addition to calculations as described above which can be performed in some preferred embodiments, other embodiments could include one or more of a variety of calculations. In some embodiments, calculations could be provided so as to demonstrate correlations between specific dates and/or times and other information or trivia. For example, in some embodiments, a calculator module can be used to display celebrities sharing a user's birthday and/or the like based on a user input of a particular birthday or the like. In this regard, shared birthdays could be based on months, weeks, days, years and/or the like. In some embodiments, in addition to input of a specific date, such as, e.g., a date of birth, a user can select and/or alter the comparison being rendered. In this manner, the user can essentially play with the system to learn interesting facts about themselves and/or other individuals. For instance, the system may be used to output that "on X date you will share a 100th birthday with President Bush [or with your aunt Sissi]" The specific 100 value may vary in some cases, such as, e.g., where a celebrity is celebrating 800 months, and an inputted user is celebrating 500 months or the like. In other embodiments, the system could be used to correlate a date and/ or time at which two inputted individuals will share a birthday (such as, e.g., a monthly, weekly, and/or other birthday), such as, e.g., by inputting two or more corresponding birthdays (such as, e.g., of two family members) and having the system calculate a shared birthday and to display the same. In some embodiments, rather than inputting both or all values, the user can merely input the name of an individual (such as, e.g., if that individual's information is contained in a user's personal data [ such as, e.g., their family tree] and/ or if the system has information related to that individual, such as, e.g., wherein such an individual is famous and/or a well known celebrity or the like and their information is contained in a database).
Summarizing, Aslanian’s system as elucidated in the aforementioned patent, uses two input dates and determines (after said input) a shared milestone such as highlighted above “"on X date you will share a 100th birthday with President Bush [or with your aunt Sissi]”; wherein “X” represents a new date, not required to be known to the individuals performing the input operation. 
Regarding Klein, Applicant’s contention that their invention is not associated with recognizing wisdom, Klein highlighting the nature of celebrations in human history and how such cumulative celebrations are celebrations of wisdom, as cited on page 88 which 26 referred to “highly experienced firefighters-commanders who averaged 23 years of experience.9 That's more than 500 years of cumulative wisdom”.
The patent reference, Aslanian and NPL, Klein, are consequently maintained.

Regarding 101 contentions, and [a], on pages 3-4 9-15, Applicant contends that the Applicant’s claims:
“do not recite a mental process”; this is not the case. As previously furnished to the Applicant (NPL, “Treffert(2010”) a human is able to perform a multitude of calculations and provide useful social correlation – as elucidated in Treffert, “Kim read and memorized books so quickly because he was able to read two pages of a paperback book simultaneously, one page with the right eye and the other with the left. Somehow those two divergent images formed one lasting memory, which was stored as if on a hard disk with remarkable fidelity. I always kept waiting for the "disk full" message to appear, as I was convinced it surely would at some point. But it never did. Kim also demonstrated an unusual form of dyslexia wherein he could read a page turned sideways or upside down. His father also described Kim's ability to "mirror read." Dad discovered this ability when Kim was skimming the front page of a newspaper that had inadvertently been placed on a mirrored dresser. My first contact with Kim was by telephone. He asked me for my birth date, of course, and told me it was a Sunday, which it was, and reminded me that it was the evening of the first of President Roosevelt's fireside chats at a gloomy point in US history. He also reminded me that I would retire in 1998 when my sixty-fifth birthday would be on a Thursday, which it was. He also immediately named the area and zip codes for Fond du Lac, Wisconsin, gave me the call letters for the television stations from both Milwaukee and Green Bay that I could 
constitute an “improved method of selective marketing”; this is not the case, the Applicant’s claims represent an “apply” case or application, not representing “[i]mprovements to the functioning of a computer, or to any other technology or technical field” - see MPEP 2106.05(a)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure: Yost (US 8,224,714), Kramer (US 9,105,039): celebrations associated with milestones and social networks (previously furnished to the Applicant).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682